Name: 81/23/EEC: Council Decision of 20 January 1981 on the provisional application to the Republic of Vanuatu (former Anglo-French Condominium of the New Hebrides) of the arrangements provided for in Decision 76/568/EEC on the association of the Overseas Countries and Territories with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-02-14

 Avis juridique important|31981D002381/23/EEC: Council Decision of 20 January 1981 on the provisional application to the Republic of Vanuatu (former Anglo-French Condominium of the New Hebrides) of the arrangements provided for in Decision 76/568/EEC on the association of the Overseas Countries and Territories with the European Economic Community Official Journal L 043 , 14/02/1981 P. 0015 - 0015++++COUNCIL DECISION OF 20 JANUARY 1981 ON THE PROVISIONAL APPLICATION TO THE REPUBLIC OF VANUATU ( FORMER ANGLO-FRENCH CONDOMINIUM OF THE NEW HEBRIDES ) OF THE ARRANGEMENTS PROVIDED FOR IN DECISION 76/568/EEC ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 81/23/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 76/568/EEC OF 29 JUNE 1976 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ) , AS LAST AMENDED BY DECISION 80/162/EEC ( 2 ) , AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 55 ( 2 ) THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS , PURSUANT TO THE SECOND SUBPARAGRAPH OF ARTICLE 55 ( 2 ) OF DECISION 76/568/EEC , THE ARRANGEMENTS PROVIDED FOR THEREIN MAY CONTINUE TO APPLY PROVISIONALLY , UNDER THE CONDITIONS LAID DOWN BY THE COUNCIL , TO COUNTRIES AND TERRITORIES WHICH BECOME INDEPENDENT ; WHEREAS THE ANGLO-FRENCH CONDOMINIUM OF THE NEW HEBRIDES , WHICH APPEARS IN ANNEX I OF THE SAID DECISION , ACHIEVED INDEPENDENCE ON 30 JULY 1980 AS THE REPUBLIC OF VANUATU ; WHEREAS IT SHOULD BE DECIDED TO CONTINUE TO APPLY PROVISIONALLY TO THAT STATE THE ARRANGEMENTS PROVIDED FOR IN DECISION 76/568/EEC AS WELL AS THOSE PROVIDED FOR IN THE NEW DECISION WHICH WILL REPLACE IT ; WHEREAS THE SECOND ACP-EEC CONVENTION IS OPEN , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 185 THEREOF , TO ACCESSION BY COUNTRIES OR TERRITORIES REFERRED TO IN PART FOUR OF THE TREATY WHICH HAVE BECOME INDEPENDENT ; WHEREAS SUCH ACCESSION CAN TAKE PLACE ONLY FOLLOWING A REQUEST BY THE STATE CONCERNED AND WITH THE APPROVAL OF THE ACP-EEC COUNCIL OF MINISTERS ; WHEREAS THE REPUBLIC OF VANUATU HAS SUBMITTED A REQUEST FOR ACCESSION TO THE SECOND ACP-EEC CONVENTION , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE ARRANGEMENTS LAID DOWN BY DECISION 76/568/EEC AND THOSE PROVIDED FOR BY THE NEW DECISION WHICH WILL REPLACE IT SHALL APPLY PROVISIONALLY TO THE REPUBLIC OF VANUATU UNTIL THE LATTER ACCEDES TO THE SECOND ACP-EEC CONVENTION . ARTICLE 2 QUESTIONS RELATING TO THE APPLICATION TO THE REPUBLIC OF VANUATU OF DECISION 76/568/EEC AND OF THE NEW DECISION WHICH WILL REPLACE IT SHALL BE DEALT WITH AS NECESSARY BY DIRECT CONTACT BETWEEN THE COMPETENT AUTHORITIES OF THAT STATE AND OF THE COMMUNITY . ARTICLE 3 THIS DECISION SHALL TAKE EFFECT ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 20 JANUARY 1981 . FOR THE COUNCIL THE PRESIDENT CH . A . VAN DER KLAAUW ( 1 ) OJ NO L 176 , 1 . 7 . 1976 , P . 8 . ( 2 ) OJ NO L 35 , 12 . 2 . 1980 , P . 26 .